Citation Nr: 1209086	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  96-49 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for headaches.  

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD).  

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an undiagnosed illness manifested by fatigue.  

4.  Entitlement to service connection for right ankle pain.

5.  Entitlement to service connection for left ankle pain.  

6.  Entitlement to service connection for right shoulder pain.  

7.  Entitlement to service connection for left shoulder pain.  

8.  Entitlement to service connection for right arm pain.  

9.  Entitlement to service connection for left arm pain.  

10.  Entitlement to service connection for bilateral leg pain/sciatica.  

11.  Entitlement to service connection for right pelvic pain.  

12.  Entitlement to service connection for left pelvic pain.  

13.  Entitlement to service connection for bilateral foot pain.  

14.  Entitlement to service connection for bilateral hip pain.  

15.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

16.  Entitlement to service connection for a disorder manifested by joint and muscle pain, also claimed as due to an undiagnosed illness (qualifying chronic disability). 

17.  Entitlement to service connection for a low back disorder, to include as secondary to a bilateral knee disability. 

18.  Entitlement to an initial rating in excess of 10 percent for depression.  

19.  Entitlement to an increased disability rating for left knee retropatellar pain syndrome with limitation of flexion, currently evaluated as 10 percent disabling. 

20.  Entitlement to an increased disability rating for right knee retropatellar pain syndrome with limitation of flexion, currently evaluated as 10 percent disabling. 

21.  Entitlement to an increased disability rating for left knee retropatellar pain syndrome with limitation of extension, currently evaluated as 10 percent disabling. 

22.  Entitlement to an increased disability rating for right knee retropatellar pain syndrome with limitation of extension, currently evaluated as 10 percent disabling. 

23.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

24.  Entitlement to an effective date, prior to February 1, 1996, for a separate compensable evaluation for left knee retropatellar pain syndrome with limitation of flexion.  

25.  Entitlement to an effective date, prior to February 1, 1996, for a separate compensable evaluation for right knee retropatellar pain syndrome with limitation of flexion.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.  He served in Southwest Asia from December 8, 1990 to April 19, 1991.  

This case initially came before the Board of Veterans' Appeals (Board) from rating decisions rendered by the Nashville, Tennessee, and Jackson, Mississippi, Regional Offices (ROs) of the Department of Veterans Affairs (VA) beginning in June 1995.  

In an October 2000 decision, the Board denied service connection for a disorder manifested by joint and muscle pain and a lower back disorder, and also denied increased disability ratings for right knee and left knee retropatellar pain syndrome.  In addition, the claim of entitlement to service connection was remanded to the RO for additional development.  The Veteran appealed the Board's October 2000 decision in regard to the denied claims to the United States Court of Appeals for Veterans Claims (Court) and the Court vacated that part of the Board's October 2000 decision which denied service connection for a disorder manifested by joint and muscle pain and a lower back disorder, and denied increased disability ratings for right knee and left knee retropatellar pain syndrome.  The claims were remanded to the Board for further appellate review.  

In a September 2008 Board decision, service connection was denied for a central nervous system disorder, a disorder manifested by joint and muscle pain and a lower back disorder, and increased disability ratings were denied for right knee retropatellar pain syndrome and left retropatellar pain syndrome.  The Veteran appealed the Board's decision to the Court.  In an April 2011 memorandum decision, the Court affirmed that part of the Board's September 2008 decision that denied service connection for a central nervous system disorder; however, the Court set aside that part of the Board's September 2008 decision that denied service connection for a disorder manifested by joint and muscle pain and a lower back disorder, and denied increased ratings for right knee retropatellar pain syndrome and left knee retropatellar pain syndrome, and remanded the case for further consideration consistent with the memorandum decision.  

The Board notes that in a September 2008 rating decision, a separate 10 percent rating was assigned for left knee retropatellar pain syndrome with limitation of flexion and a separate 10 percent evaluation was assigned for right knee retropatellar pain syndrome with limitation of flexion.  As noted by the Court in the April 2011 memorandum decision, these issues are part and parcel of the increased rating claims on appeal in regard to the knees.  As such, the issues before the Board in regard to disability of the knees are as set forth above.  

During the pendency of the appeal, the Veteran filed a notice of disagreement (NOD) with a November 2010 rating determination.  The Board notes that while the rating decision addressed the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a disorder manifested by joint and muscle pain (claimed as bilateral knee pain), because the Court vacated the Board's September 2008 decision, the appeal of service connection for a disorder manifested by joint and muscle pain is still pending before the Board, and service connection for disability of the right knee and left knee has been established.  Therefore, the November 2010 adjudication is essentially moot.  As for the remaining issues addressed in the November 2010 rating decision, the AOJ has not issued a statement of the case (SOC) in regard to the NOD.  

The Board further notes that during the pendency of the appeal, the Veteran perfected an appeal in regard to the claims for an effective date, prior to February 1, 1996, for a separate compensable evaluation for right knee retropatellar pain syndrome with limitation of flexion, and an effective date, prior to February 1, 1996, for a separate compensable evaluation for left knee retropatellar pain syndrome with limitation of flexion via the filing of a VA Form 9 in July 2011.  Thus, the issues are properly before the Board.  

The record raises the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In March 2000, a Board hearing was conducted at the Jackson, Mississippi RO; a second Board hearing was conducted in March 2008 before the undersigned.  

The issues of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for headaches; whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD); whether new and material evidence has been submitted to reopen the claim of entitlement to service connection an undiagnosed illness manifested by fatigue; entitlement to service connection for right ankle pain; entitlement to service connection for left ankle pain; entitlement to service connection for right shoulder pain; entitlement to service connection for left shoulder pain; entitlement to service connection for right arm pain; entitlement to service connection for left arm pain; entitlement to service connection for bilateral leg pain/sciatica; entitlement to service connection for right pelvic pain; entitlement to service connection for left pelvic pain; entitlement to service connection for bilateral foot pain; entitlement to service connection for bilateral hip pain; entitlement to service connection for a low back disorder, also claimed as secondary to service-connected bilateral knee disability; entitlement to an increased disability rating for left knee retropatellar pain syndrome with limitation of flexion, currently evaluated as 10 percent disabling; entitlement to an increased disability rating for right knee retropatellar pain syndrome with limitation of flexion, currently evaluated as 10 percent disabling; entitlement to an increased disability rating for left knee retropatellar pain syndrome with limitation of extension, currently rated as 10 percent disabling; entitlement to an increased disability rating for right knee retropatellar pain syndrome with limitation of extension, currently rated as 10 percent disabling; entitlement to a total disability rating based upon individual unemployability (TDIU); entitlement to an effective date, prior to February 1, 1996, for a separate compensable evaluation for right knee limitation of flexion due retropatellar pain syndrome; and entitlement to an effective date, prior to February 1, 1996, for a separate compensable evaluation for left knee limitation of flexion due retropatellar pain syndrome are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran has PTSD as a result of in-stressful experiences.  

3.  The Veteran's joint pain has been attributed to a clinical diagnosis of fibromyalgia, and the medical evidence shows that the condition is compensably disabling.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011). 

2.  Fibromyalgia was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD and fibromyalgia.  As these determinations represent complete grants of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

The Veteran asserts entitlement to service connection for PTSD and for a disorder manifested by joint and muscle pain.  Having reviewed the evidence, the Board finds service connection for PTSD and fibromyalgia is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

I.  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(f) (2011).  

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010). 

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that the June 1999 rating decision reflects that the RO denied service connection for PTSD due to no diagnosis, citing the old standard regarding a diagnosis of PTSD.  The regulatory standard of "clear diagnosis" was the standard in effect prior to March 7, 1997.  See 38 C.F.R. § 3.304(f) (1996).  The current regulation requires that a diagnosis of PTSD conform to the criteria of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV).  In addition, as noted, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

In this case, service personnel records show that the Veteran served in the Southwest Theatre of Operations, that the Veteran's military occupational specialty (MOS) was armor crewman, and that named Campaigns include as Defense of Saudi Arabia, Defense and Liberation of Kuwait, and Southwest Asia Cease Fire.  The April 2010 VA examiner diagnosed PTSD linked to in-service stressors, to include having worked in hostile conditions during service, adding that depressive disorder and PTSD were interrelated.  The Board notes that service connection for depression was established as secondary to a bilateral knee disability in a November 2010 rating decision, and while PTSD was referenced in the decision, a specific determination was not made in regard to service connection for PTSD due to in-service stressful experiences.  

In this case, the Board finds that the evidence shows the Veteran's claimed stressors are related to his fear associated with exposure to hostile forces during service in the Southwest Asia Theater of operations during the Persian Gulf War not inconsistent with his service, and the medical evidence establishes a diagnosis of PTSD due to the in-service experiences.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted. 

II.  Joint and muscle pain 

The Board notes that because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the Veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In September 2010, the Veteran underwent a VA fibromyalgia examination.  The physician noted that the Veteran complained of joint pains diffusely in his knees, feet, neck legs, shoulder, buttocks and ankles.  Following the physical examination and based on his review of the Veteran's records, the examiner diagnosed the Veteran as having fibromyalgia, a known clinical diagnosis.  Under section 3.317, however, presumptive service connection is available for fibromyalgia as a medically unexplained chronic multi symptom illness.  Thus, because the evidence shows that the condition is compensably disabling under Diagnostic Code 5025, service connection is warranted.


ORDER

Service connection for PTSD is granted.  

Service connection for fibromyalgia is granted.


REMAND

In regard to the claim of entitlement to service connection for a low back disorder, service treatment records reflect complaints of back pain, and a March 2011 VA treatment record notes lumbar disc disease.  To date, the Veteran has not been afforded a VA medical examination regarding the etiology of his back disorder.  As such, in light of the Court's April 2011 memorandum decision, the Board finds it necessary to afford the Veteran an examination regarding the etiology of his back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The record reflects that the Veteran receives consistent care from the VA Medical Center in Jackson, Mississippi, and in October 2009, treatment at the Tuscaloosa VA Medical Center in West Alabama, was noted.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (2011); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary, even where they are not actually before the adjudicating body.  The Veteran should also be contacted and requested to identify the names, addresses and approximate dates of treatment for all health care providers who may possess additional records pertinent to his claims.  

In regard to the evaluation of retropatellar pain syndrome of the right and left knee with limitation of flexion and extension, having thoroughly reviewed the Court's discussion in Thun v. Peake, 22 Vet. App. 111 (2008), to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  See Thun.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The November 2006 VA examination report notes that the Veteran was in a wheelchair and could take a limited number of steps with the aid of a cane, and severe incapacitation due to retropatellar syndrome was noted.  The report suggests a disability picture that may produce impairment of earning capacity beyond that reflected in the rating schedule or that the knee disabilities may affect employability in ways not contemplated by the rating schedule.  As such, in light of the Court's April 2011 memorandum decision, the Board finds that the Veteran's claim of entitlement to a rating higher than 10 percent for limitation of flexion for the right knee retropatellar pain syndrome, entitlement to a rating higher than 10 percent for limitation of extension for the right knee retropatellar syndrome, entitlement to a rating higher than 10 percent for limitation of flexion for the left knee retropatellar pain syndrome, and entitlement to a rating higher than 10 percent for limitation of extension of the left knee retropatellar pain syndrome must be remanded for referral to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.  

In addition, the Board finds the issue of entitlement to a TDIU to be inextricably intertwined with the increased ratings claims, the claims for service connection for a low back disorder and a disorder manifested by joint and muscle pain, and the initial evaluation assigned for the newly service-connected PTSD, and VA is required to decide the issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  

The Board notes that an opinion in regard to TDIU has not been obtained.  As such, the VA medical examinations of the Veteran should include consideration of whether the Veteran is prevented from securing or following a substantially gainful occupation due to his service-connected disabilities.  

In addition, the Board notes that the Veteran raised the issue of entitlement to service connection for neck pain in January 2009.  Since the outcome of this claim may impact on the Veteran's claim of entitlement to a TDIU, the Board finds the issue of entitlement to service connection for neck pain to be inextricably intertwined with that of entitlement to TDIU.  Harris.  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a TDIU until the issue of entitlement to service connection for neck pain has been adjudicated.  As such, the issue of entitlement to service connection for neck pain is remanded for development and initial adjudication.  

In addition, a November 2010 rating decision reflects the AOJ's determination that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for headaches, asthma and chronic obstructive pulmonary disease (COPD), and an undiagnosed illness manifested by fatigue.  In addition, service connection was denied for right ankle pain, left ankle pain, right shoulder pain, left shoulder pain, right arm pain, left arm pain, bilateral leg pain/sciatica, right pelvic pain, left pelvic pain, bilateral foot pain, and bilateral hip pain.  In addition, service connection for depression was established and a 30 percent rating was assigned.  In November 2010, the Veteran filed a notice of disagreement (NOD) as to all claims adjudicated in the November 2010 rating decision, and in December 2010 reiterated that the NOD pertained to all issues decided therein.  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  Under the circumstances, the Board has no discretion and must remand these issues to the RO/AMC for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Lastly, the July 2011 VA Form 9 perfecting an appeal in regard to claims of entitlement to an effective date, prior to February 1, 1996, for a separate compensable evaluation for right knee limitation of flexion due retropatellar pain syndrome and entitlement to an effective date, prior to February 1, 1996, for a separate compensable evaluation for left knee limitation of flexion due retropatellar pain syndrome, reflects the Veteran desires a Board hearing via videoconference in regard to these issues.  The Veteran should be provided an opportunity for a hearing in regard to these issues.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA treatment records pertaining to the Veteran since the issuance of the March 2009 SSOC that have not been associated with the claims file.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

2.  After associating any outstanding records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any back disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must discuss the Veteran's in-service complaints and/or any reports of a continuity of symptoms since service and indicate whether it is at least as likely as not that any back disorder can be attributed to a known clinical diagnosis.  

If the examiner attributes any back disorder to a known clinical diagnosis, to include somatization, the examiner must state whether it is at least as likely as not that any such condition is related to or had its onset in service or is related to service-connected disability  In doing so, the examiner must acknowledge and discuss the Veteran's report of a continuity of symptoms since service.  The rationale for all findings and conclusions should be set forth in a legible report.  

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his right knee retropatellar syndrome with limitation of flexion and extension and left knee retropatellar syndrome with limitation of flexion and extension.  

The examiner should identify all pathology found to be present.  All necessary tests should be conducted.  The examiner should perform an appropriate range of motion examination of the Veteran's knees, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee lateral instability or recurrent subluxation.  

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

All findings and conclusions should be set forth in a legible report. 

4.  Issue the Veteran an SOC with respect to all claims adjudicated in the November 2010 rating decision (other than the issue pertaining to a disorder manifested by joint and muscle pain (claimed as bilateral knee pain)), to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.  

5.  Schedule the Veteran for a Board hearing via videoconference in regard to the claims of entitlement to an effective date, prior to February 1, 1996, for a separate compensable evaluation for right knee limitation of flexion due retropatellar pain syndrome, and entitlement to an effective date, prior to February 1, 1996, for a separate compensable evaluation for left knee limitation of flexion due retropatellar pain syndrome.  

6.  After undertaking any other development deemed appropriate, adjudicate the Veteran's claim for service connection for neck pain, and readjudicate the claims on appeal to include consideration of whether referral for extraschedular consideration is warranted in regard to the evaluation of the right and left knee disabilities.  If any benefit sought remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


